Citation Nr: 1645933	
Decision Date: 12/05/16    Archive Date: 12/20/16

DOCKET NO.  12-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to March 1986.  He had service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This matter was remanded by the Board in July 2015 and is now returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record is against a finding that sleep apnea diagnosed 25 years after separation from service had its onset therein.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in December 2011.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA and private treatment records have been associated with the claims file.  An examination was provided in December 2015 and a medical opinion obtained.  The latter fulfilled the requirements of the Board's July 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, the Board notes that the Veteran was diagnosed with obstructive sleep apnea following a sleep study performed in June 2011.  Thus, the requirement for a current disability has been met.  Accordingly, the question becomes whether the disability is related to service.

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of sleep apnea or symptoms thereof.  Post-service treatment records indicate initial treatment for sleep apnea in 2010, over 20 years after separation from service.

Throughout the course of this appeal, the Veteran has consistently asserted that he first began to experience symptoms of sleep apnea during service.  He maintains that for years prior to discharge, he routinely experienced symptoms that included constant awakening with an inability to go back to sleep, snoring, coughing, and other breathing problems that only later became officially characterized as sleep apnea.  

In an October 2011 statement, the Veteran's wife indicated the Veteran had "difficulty in breathing during sleep and displayed the obvious symptoms" associated with sleep apnea throughout their fifteen year relationship.  She noted that after a number of years of requesting that he seek medical advice, he relented.  

In a February 2012 statement in support of claim, the Veteran contended that from 1975 onward, he was unable to get any restful sleep and was routinely tired and sleepy.  He reported regularly sleeping in a recliner to avoid his ex-wife's complaints of snoring, gagging and gasping during the night.  He indicated that over the years, he had been told he should have the problems with his sleeping checked, but he resisted.   

In his March 2012 notice of disagreement, the Veteran argued that although sleep apnea was not diagnosed during or shortly after service, sleep apnea symptoms and resultant effects, "were not a commonly known condition or familiar complaint of soldiers of that era."  He indicated that during service, he "manned-up" and did not complain.  

At his May 2015 hearing before the Board, the Veteran explained that after his return from a second tour in Vietnam, he started to have a lot of problems waking up and that he began sleeping in a recliner so as not to have breathing problems or to annoy his ex-wife with snoring.  He indicated that he would wake up coughing or choking.  He reported trouble focusing because of daytime fatigue and he blamed his problems on the stress of his jobs in service because he did not know about sleep apnea.  He contended that these symptoms had continued since the time of service until his current wife encouraged him to seek treatment.

In July 2015, the Board remanded the claim to provide the Veteran a VA examination given evidence of a current diagnosis and his lay statements that he was experiencing symptoms of sleep apnea during service.  

At the December 2015 examination, the Veteran reported he had sleeping problems since returning from Vietnam.   He indicated having a sinus infection at that time and thereafter, sleeping in a recliner.  He indicated having breathing problems since that time and being unable to blow out of his right nostril.  He reported having snored since 1974 and that his second wife who was married to him from 1967 to 1996 complained about his snoring.  After retirement in 1986, the Veteran did not seek treatment for sleeping problems until around 2010 when his current wife told him to when she noted him stop breathing one night during sleep.  The Veteran indicated that in 2012, he started having problems becoming sleepy in the afternoon and began to think about retirement from his private sector work.  Following a review of the record and examination of the Veteran, the examiner determined that it was less likely than not that the Veteran's complaints of sleep problems in service were due to sleep apnea or that sleep apnea was related to the Veteran's service. The examiner noted the lack of treatment in service and that his diagnosis was made when the Veteran was 70 years of age many years after separation from service.  The examiner noted that although obstructive sleep apnea could be present a long time before a sleep study is performed, the Veteran's symptoms "most compatible with" sleep apnea were the observation of the Veteran's breathing paused at night and being sleepy in the afternoon which were noted in 2010.  The examiner also noted that the prevalence of sleep apnea is 2 to 3 times higher when a person is over 65 years of age. 

In February 2016, the Veteran submitted a statement disagreeing with the examiner's findings and pointing out that the examiner did not review the correspondence in the claims file, although medical records were reviewed. The Board finds that the examiner, who interviewed the Veteran personally, considered his reported medical history and the Veteran had the opportunity to tell the examiner his contentions, to include the history of the symptoms he had experienced.  In addition, the Veteran pointed out again his explanation for the long period between service and when he sought initial treatment for sleep apnea.  He pointed out that the state of public awareness and the Army's consideration of sleep apnea symptoms were not covered at the time of his discharge.  In addition, he attributed the delay in seeking medical treatment to his personal work ethic and the Army ethos during his career to "tolerate personal physical conditions to the maximum extent and basically to 'man up.'"  He explained that going on sick call was considered an admission of weakness or malingering and, in some cases, career damaging.  He also indicated that post-retirement competition and the pressures of maintaining a job and meeting family responsibilities consumed most of his time after he left service.  He indicated that it was not until he fully retired at age 69 that he was able to take heed of his wife's concern and her "constant requests to seek attention for [his] long standing [obstructive sleep apnea] problem."  He indicated he had attended a VA seminar in 2009 and it was clear to him that he had dealt with sleep apnea symptoms for well over 30 years.

The Board acknowledges the Veteran's testimony that he has experienced problems sleeping and has snored since service and his sincere belief that what he was experiencing in service was actually sleep apnea.  The Board has no reason to disbelieve the Veteran's statements regarding these symptoms.  Nonetheless, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that sleep apnea is not the kind of condition that is capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of sleep apnea or a relationship between such condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on the matter.  

The Board further recognizes that lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is reporting a contemporaneous medical diagnosis, or (2) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau, 492 F.3d at 1377.  In this case the Veteran does not contend that he was given a diagnosis of sleep apnea prior to 2010.  In addition, the VA examiner considered the Veteran's lay testimony about his symptoms and found that the symptoms were not supportive of a later diagnosis of sleep apnea.  Instead, the examiner concluded that sleep apnea was not at least as likely as not related to service.  As the examiner considered the Veteran's relevant history, including his lay statements regarding symptomatology, and the examiner provided a well-reasoned rationale for the adverse conclusion reached, the Board affords the opinion high probative value.  It is believable that the Veteran snored during service; however, as noted by the December 2015 examiner, clear evidence of sleep apnea such as daytime somnolence and cessation of breathing while asleep were not noted until a significant time after separation from service.  Given the highly probative adverse opinion, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea.  As such, the doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


